     Case 3:20-cv-05605-MCR-EMT Document 10 Filed 04/21/21 Page 1 of 2



                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


FREDERICK JAMES SCHMIDT,

      Plaintiff,

v.                                            CASE NO. 3:20cv5605-MCR-EMT

DR. DELGATO, et al.,

      Defendants.
                                   /

                                   ORDER

      The chief magistrate judge issued a Report and Recommendation on

September 11, 2020. ECF No. 8. The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-05605-MCR-EMT Document 10 Filed 04/21/21 Page 2 of 2



                                                                            Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No. 8,

is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915A(b)(1).

       3.     The clerk shall enter judgment accordingly and close this case.

       DONE AND ORDERED this 21st day of April 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5605-MCR-EMT
